                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, ex. rel.                      )
MARK J. O’CONNOR and SARA F. LEIBMAN,                   )
                                                        )
                     Plaintiffs,                        )
                                                        )
   v.                                                   )      Case No. CIV-15-510-D
                                                        )
U.S. CELLULAR CORPORATION, USCC                         )
WIRELESS INVESTMENT, INC., TELEPHONE                    )
AND DATA SYSTEMS INC., KING STREET                      )
WIRELESS, L.P., KING STREET INC.,                       )
ADVANTAGE SPECTRUM, L.P., FREQUENCY                     )
ADVANTAGE, L.P., NONESUCH, INC.,                        )
WILLIAM VAIL, and ALLISON CRYOR                         )
DINARDO,                                                )
                                                        )
                     Defendants.                        )

                                         ORDER

        Upon consideration, the United States’ Motion to Lift the Seal [Doc. No. 44] is

GRANTED. Based on the government’s prior Notice of Election to Decline Intervention

in this action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules

as follows:

        IT IS HEREBY ORDERED that:

        1. The Complaint shall be unsealed and served upon Defendants by Relators;

        2. All other contents of the case file shall remain under seal and shall not be made

           public or served upon Defendants, except for this Order and the United States’

           Motion to Lift the Seal, which Relators shall serve upon Defendants only after

           service of the Complaint;
3. The seal is lifted as to all other matters occurring in this action after the date of

   this Order;

4. The parties shall serve copies of all pleadings and motions filed in this action,

   including supporting memoranda, upon the United States, as provided by 31

   U.S.C. § 3730(c)(3). The United States may order any deposition transcripts at

   its own expense, and may be permitted to intervene in this action at a later date

   upon a showing of good cause;

5. The parties shall serve all notices of appeal upon the United States;

6. All orders of this Court shall be sent to the United States; and

7. Should Relators or Defendants propose that this action be dismissed, settled, or

   otherwise discontinued, the Court will solicit the written consent of the United

   States before granting its approval, as required by 31 U.S.C. § 3730(b)(1).

IT IS SO ORDERED this 5th day of December, 2019.




                                       2
